Case 0:21-cv-00048-NDF Document1 Filed 03/10/21 Page 1 of 18

Jerome M. Reinan, #7-6208

LAW OFFICES OF J.M. REINAN, P.C.

1437 High Street
Denver, CO 80218
(303) 894-0383

(303) 894-0384 (FAX)

jreinan @reinanlaw.com

Diana Rhodes, Esq. #5-2734
Traci Rivinus, #6-3920
Rhodes Law Firm, LLC

2015 Warren Ave.
Cheyenne, WY 82001

(307) 634-4444

diana @drhodeslaw.com

Attorneys for Plaintiff

UNITED STATES DISTRICT COURT

DISTRICT OF WYOMING

KRISTI GLEASON, as Special Administrator
for The Estate of Manley Carter Plymell,

Deceased ,
Plaintiff,

VS.

LIFECARECENTERS OF AMERICA, INC, a
Foreign Corporation; WESTVIEW OPERATIONS,
LLC, a Foreign Company, both d/b/a WESTVIEW

HEALTHCARE CENTER,

Defendants.

)
)
)
)
)
)
)
)
)
)
)
)
)
)

COMPLAINT

Civil Action No.

Kristi Gleason, as Special Administrator for the Estate of Manley Carter Plymell,

deceased, by and through the undersigned attorneys, Jerome M. Reinan, Law Offices of J.M.

Reinan, P.C., and Diana Rhodes, Rhodes Law Firm, LLC, states for her Complaint as follows:

I. PARTIES AND VENUE
Case 0:21-cv-00048-NDF Document 1 Filed 03/10/21 Page 2 of 18

1. Plaintiff Kristi Gleason has been appointed Special Administrator for the Estate of
her father, Manley Carter Plymell, deceased. Exhibit 1. Plaintiff lives in Sheridan County, Town
of Banner, Wyoming 82832. Plaintiff is a resident of Sheridan County, Wyoming.

2. At time relevant, Plaintiff's father, Manley Carter Plymell, “Mr. Plymell,” resided
at Westview Health Care Center, a skilled nursing facility owned and operated by Defendants Life
Care Centers of America, Inc., a Corporation formed in Tennessee, and Westview Operations,
LLC, a company formed in Tennessee.

3. As a result of the intertwined legal and factual relationship between Defendants
Westview Operations, LLC and Life Care Centers of America, Inc., these two Defendants shall be
collectively referred to as “Westview,” which is the trade name used by these Defendants.

4. Upon information and belief, each of the Defendants was the agent, joint venturer,
aider and abettor, alter ego and/or employee of each of the remaining Defendants and was acting
within the course and scope of such agency, partnership, joint venture and/or employment or in
the capacity of an aider and abettor or alter ego.

5. The events giving rise to this action occurred within Sheridan County, Wyoming.

6. The amount in controversy in this action, exclusive of interest and costs, exceeds
the jurisdictional limit of $50,000.00.

7. A notice of claim was properly filed with the Medical Review Panel of the State of
Wyoming pursuant W.S. § 9-2-1519. Following Defendants’ waiver of the right to proceed before
the Medical Review Panel on January 19, 2021, an order of dismissal was entered by the Medical
Review Panel and is attached as Exhibit 2.

8. Pursuant to the Medical Review Panel Act, the order of dismissal provided Plaintiff

with the availability of legal action and this Court has jurisdiction over this action.
Case 0:21-cv-00048-NDF Document 1 Filed 03/10/21 Page 3 of 18

9. Jurisdiction and venue are proper in this Court.
Il. STATEMENT OF FACTS

10. _— Plaintiff hereby incorporates each and every averment set forth herein as if each
and every averment was set forth verbatim herein.

11. Mr. Plymell was admitted to Westview on March 29, 2017. At that time, Plaintiff
was Mr. Plymell’s responsible family member at Westview and its staff knew that Plaintiff was
Mr. Plymelli’s responsible family member for all purposes of consultation and notification as
required by state and federal nursing home regulations.

12. Mr. Plymell’s admission to Westview in 2017 was the result of Mr. Plymell’s
dementia and inability to care for himself in a community setting.

13. Mr. Plymell weighed 163 Ibs. at the time of admission to Westview.

14. Asaresult of Mr. Plymell’s dementia and other conditions, Plymell was unable to
advocate for himself and required the help and assistance of Westview staff with all of his activities
of daily living, physician communications, family communications and advocacy for changes in
his mental and physical condition.

15. From his admission until the end of November, 2018, Mr. Plymell was able to
ambulate independently with the use of a walker. Up until the end of November, 2018, Mr. Plymell
was also able to eat independently. From his admission until the end of November, 2018 Mr.
Plymell was able to enjoy his surroundings, his fellow nursing home residents, and visits from his
family members, including Plaintiff.

16. On or about November 30, 2018, Mr. Plymell fell and suffered an undiagnosed hip

fracture while under the direct care and supervision of Defendants’ staff.
Case 0:21-cv-00048-NDF Document 1 Filed 03/10/21 Page 4 of 18

17. Despite clear policies, procedures and regulations requiring that such falls be
documented, investigated and reported to responsible family members, physicians and appropriate
state authorities, nursing staff made the conscious decision, along with her employer, Westview,
to conceal the facts concerning Mr. Plymell’s fall from Plaintiff, Mr. Plymell’s physicians and
state authorities in order to avoid liability for causing or contributing to Mr. Plymell’s hip-
fracturing fall.

18. The November 30, 2018 fall and hip fracture caused Mr. Plymell to experience
excruciating pain, the loss of the ability to ambulate and an abrupt overall decline in his physical
and mental health.

19. Although Westview staff, including its administration, knew that Mr. Plymell’s
abrupt changes of condition and declines in health were more likely than not caused by a hip
fracture, Westview made a conscious decision to avoid documenting these abrupt declines and
changes in physical and in mental health in order to continue to cover up Mr. Plymell’s fall and
likely hip fracture in order to continue to try to avoid liability for that fall and the harm it caused.

20. Westview’s conscious decision to cover up Mr. Plymell’s fall with resultant
undiagnosed and untreated hip fracture resulted in Mr. Plymell experiencing a great deal of pain
and suffering from a delay in medical care.

21. Multiple Westview employees similarly violated Westview’s policies and
procedures as well as nursing home regulations and standards of care by consciously or negligently
failing to document, report and investigate Mr. Plymell’s fall and the obvious signs of a hip

fracture, including substantial bruising in and around Mr. Plymell’s right hip. Among other things:
Case 0:21-cv-00048-NDF Document 1 Filed 03/10/21 Page 5 of 18

On December 1, 2018, Mr. Plymell required extensive assistance with transfers. He
was not bearing weight on his right side. This change of condition was not investigated
or reported.

On December 2, 2018, Mr. Plymell required extensive assistance with transfers. This
change of condition was not investigated or reported.

On December 3, 2018, a Westview nurse conducted what was reported as a full skin
assessment of Mr. Plymell. During the course of that skin assessment the nurse would
have observed new, undocumented and extensive bruising to Mr. Plymeli’s right hip
and would have had a duty to document the bruising, report the bruising to
administration and initiated an investigation of the bruising if she had actually looked
at Mr. Plymell’s right hip. The nurse’s failure to document these issues suggests that
she either failed to conduct a skin assessment and thus fabricated a skin assessment, or
did conduct the skin assessment but violated policies and procedures by failing to report
and investigate the causes of the bruising.

On December 4, 2018, Westview nursing staff noted a decline in Mr. Plymell’s
communication abilities. The CNA responsible for Mr. Plymell’s care noticed bruising
on the right hip and reported it to the charge nurse.. Despite this report to the charge
nurse, there was no investigation into the cause of the hip bruise or the connection
between the hip bruise and Mr. Plymell’s loss of ambulation, pain, need for extensive
assistance with transfers, loss of communication abilities and overall decline in
function. This conduct also constituted a violation of Westview’s policies and

procedures as well as nursing home regulations and standards of care.
Case 0:21-cv-00048-NDF Document 1 Filed 03/10/21 Page 6 of 18

On December 5, 2018, Mr. Plymell continued to need extensive assistance with
transfers, which was a significant change in his normal level of functioning. Staff also
noticed that Mr. Plymell required a speech therapy evaluation, pureed meals and
thickened liquids due to his overall decline in functioning. The day shift nurse reported
to the evening shift nurse that Mr. Plymell had a bruise on his hip. As before, Westview
staff violated policies, procedures, regulations and standards of care by failing to
investigate the cause of the hip bruising as well as the relationship between the hip
bruising and Mr. Plymell’s need for extensive assistance with transfers and significant
decline in his overall level of functioning.

On December 6, 2018, Mr. Plymeli was noted by Westview staff to have increased
confusion. Another report was made to a Westview nurse regarding a hip bruise found
in the shower. A Westview nurse performed a skin assessment that did not seek to
investigate the relationship between the skin bruising and the overall significant
changes in Mr. Plymeli’s condition identified above.

On December 7, 2018, a Westview nurse aide noticed that Mr. Plymell’s right hip was
significantly swollen and bruised. The bruise measured 7 cm x 3 cm and was light
purple with an outside ring that as yellowish and green. The right leg was assessed as
shorter than the left leg when Mr. Plymell was standing and Mr. Plymell was not able
to bear weight on his right leg.

On this date, the director of nursing and Mr. Plymell’s daughter were for the first time
notified of Mr. Plymell’s probable hip fracture. Mr. Plymell was then transferred to

the hospital.
22.

Case 0:21-cv-00048-NDF Document 1 Filed 03/10/21 Page 7 of 18

Upon admission to Sheridan Memorial Hospital, “SMH,” Mr. Plymell was

immediately diagnosed with a displaced right hip fracture. Because of the delay in treatment and

the overall and substantial decline in Mr. Plymell’s mental and physical functioning caused by the

hip fracture and the delay in treatment, a decision was made to not surgically repair the hip fracture.

As aresult, Mr. Plymell permanently lost his ability to walk and transfer without assistance. This

in turn caused Mr. Plymeli to suffer constant pain as well as a rapid, continuous decline in his

overall cognitive and physical functioning.

23.

Mr. Plymell was transferred back to Westview on December 9, 2018. After Mr.

Plymell’s readmission to Westview, Mr. Plymell was subjected to continuing acts of abuse and

neglect. Among other things, according to the medical records:

Mr. Plymell suffered from a painful and irritating eye condition that was not
monitored, assessed or treated by Westview staff, despite Plaintiff's repeated
complaints to Westview nurses and administration about these eye conditions.

Mr. Plymell and Plaintiff were subjected to repeated acts of retaliation by Westview
administration and staff for lodging complaints about Mr. Plymell’s fall, hip fracture
and delay in treatment.

Among other things, Westview administration directed Westview staff, particularly
nurse aides, to refuse to discuss Mr. Plymell’s care, conditions or changes of condition
with Plaintiff in violation of Westview policies, procedures and nursing home
regulations. At least one nurse aide told Plaintiff that she would lose her job if she
talked to Plaintiff about Mr. Plymell and his care issues. Another restorative aide told

Plaintiff the same thing. Another nurse aide, who knew Plaintiff's daughter, was
24.

Case 0:21-cv-00048-NDF Document1 Filed 03/10/21 Page 8 of 18

reassigned to a different hall to prevent her from reporting Mr. Plymell’s care to
Plaintiff.

Westview failed to monitor and address Mr. Plymeli’s weight loss. As a result of the
injuries he suffered from the November 30, 2018 fall and his subsequent pain, Mr.
Plymell began to lose weight. As a result of his weight loss and eating difficulties, Mr.
Plymell was placed on an assisted dining table where he was to receive assistance with
eating and monitoring of his intake.

At or about this time, Westview’s Director of Nursing left her employment with the
facility, and Mr. Plymell was moved off of the assisted dining table and was forced to
eat by himself and without assistance. When Plaintiff complained to Westview’s
Administrator about Plaintiff's need for assisted dining, the Administrator told Plaintiff
that Mr. Plymell didn’t need assistance with feeding, even though his weight was down
to 132 lbs. —a more than 36 pound weight loss -- by that point.

Upon information and belief, the Administrator’s directive to take Mr. Plymell off of
the assisted dining table was an act of retaliation and was unrelated to his actual
nutritional needs.

These direct acts of retaliation were initiated and ordered by Westview’s

Administrator and then-director of nursing, and constitute violations of Westview’s policies and

procedures, nursing home regulations and nursing home standards of care. These acts of retaliation

prevented

Mr. Plymell from receiving the care to which he was legally entitled and violated his

rights to receive care in a safe environment free from retaliation.

25,

Mr. Plymell remained at Westview until) May 2018, when he was transferred to

another facility. Mr. Plymell passed away on August 8, 2019.
Case 0:21-cv-00048-NDF Document1 Filed 03/10/21 Page 9 of 18

26. ‘Following Mr. Plymell’s hospitalization at SMH, the Sheridan Police Department
(“SPD”) investigated the facts and circumstances surrounding Mr. Plymell’s November 30, 2018
fall incident.

27. As part of that investigation, the SPD interviewed Defendants’ nurse, Nurse
Butler, who admitted that she was present at the time of Mr. Plymell’s fall.

28. Nurse Butler falsely told the SPD that Mr. Plymell started to fall during a physical
assessment, but that she prevented Mr. Plymell’s fall by giving him a “bear hug” and by gently
lowering him to the floor.

29. Nurse Butler falsely told the SPD that Mr. Plymell did not strike the floor and
could not have broken his hip as a result of that incident.

30. The SPD investigator concluded that Nurse Butler’s statement was not credible.
Among other things, the SPD investigator noted that Nurse Butler was small, frail, elderly and
used a cane. The SPD concluded that it would not have been physically possible for Nurse Butler
to have grabbed onto Mr. Plymell and gently lowered him to the floor as reported.

31. As a result of the acts and omissions described herein, Mr. Plymell was
intentionally caused to suffer extended excruciating pain, emotional abuse, severe emotional
distress, upset, loss of enjoyment of life, loss of function and loss of ability to independently
perform activities of daily living. The amounts of these injuries will be determined by the jury at
trial.

32, The actions of Defendants’ conduct are willful and wanton misconduct, intentional,
and in reckless disregard of the consequences to Mr. Plymell, and Defendants knew its conduct
would, with certainty, result in harm to Mr. Plymell.

III. FIRST CAUSE OF ACTION: NEGLIGENCE
AGAINST ALL DEFENDANTS
Case 0:21-cv-00048-NDF Document1 Filed 03/10/21 Page 10 of 18

33. Plaintiff hereby incorporates each and every averment set forth herein as if each
and every averment were set forth verbatim herein.

34. Plaintiff, as Special Administrator of the Estate of Manley Carter Plymell, brings
this survivor action against Defendants pursuant to the provisions of W.S. { 1-4-101.

35. Westview is a licensed nursing home in the State of Wyoming

36. Mr. Plymell was a paying resident of Defendants’ nursing home who, by and
through its employees, had contractual and other duties to provide competent nursing and other
care to Mr. Plymell as required by law and consistent with community standards.

37. Defendants held themselves out to be specialists in the field of nursing care with
the expertise to maintain the health and safety of persons unable to care for themselves, including
Mr. Plymell.

38. Based upon these standards, regulations and promises, Westview owed Mr.
Plymell the following duties of due care, inter alia:

a) A duty to reasonably supervise Mr. Plymell;

b) A duty to report changes of condition to Plaintiff and Mr. Plymell’s
physicians;

c) A duty to reasonably plan Mr. Plymell’s care;

d) A duty to use reasonable means to prevent Mr. Plymell from falling and
injuring himself;

e) A duty to report and investigate falls that result in injury;

f) A duty to notify Plaintiff and Mr. Plymell’s physicians of falls resulting in
injury;

g) Aduty to document falls that result in injury;

10
Case 0:21-cv-00048-NDF Document1 Filed 03/10/21 Page 11 of 18

h) A duty to perform a comprehensive and thorough assessment of Mr. Plymell

i)

jp

after a fall;
A duty to communicate between staff members the fact of any changes of
condition including falls resulting in injury;

A duty to appropriately documents facts concerning falls that result in injury;

k) A duty to refrain from concealing Mr. Piymell’s fall injuries from others.

1)

A duty to seek prompt emergency medical attention;

m) A duty to provide Mr. Plymell with adequate nutrition;

n)

0)

A duty to avoid retaliating against Mr. Plymell for his or his family members’
care complaints; and

A duty to avoid covering up care that caused Mr. Plymell to suffer injuries.

39. | Westview breached these duties of due care by engaging in the acts and omissions

described herein and by, inter alia:

a)
b)

c)

d)

8)
h)

Failing to supervise Mr. Plymell;

Failing to reasonably plan Mr. Plymell’s care;

Failing to notify Plaintiff and Mr. Plymell’s physicians about Mr. Plymell’s
fall injury;

Engaging in an intentional course of covering up Mr. Plymell’s fall injury;
Forcing Mr. Plymell to stand, bear weight and ambulate on his broken hip
over several days;

Failing to document Mr. Plymell’s fall injury;

Failing to investigate Mr. Plymell’s fall injury;

Failing to update Plymell’s care plan;

11
Case 0:21-cv-00048-NDF Document1 Filed 03/10/21 Page 12 of 18

i) Failing to use reasonable care to prevent Mr. Plymell from falling;

J) Failing to perform a thorough and comprehensive nursing assessment of Mr.
Plymell after a fall;

k) Making intentionally false entries into Mr. Plymell’s nursing home chart;

1) Intentionally covering up the facts and circumstances regarding Mr. Plymell’s
fall, fall injuries and fractured hip;

m) Intentionally refraining from documenting Mr. Plymell’s fall injury;

n) Retaliating against Plaintiff and Mr. Plymell for complaining;

0) Failing to tend to Mr. Plymell’s eye issues;

p) Intentionally violating nursing home regulations by instructing staff to refrain
from communicating with Plaintiff about Mr. Plymell;

q) Failing to provide adequate nutrition for Mr. Plymell;

r) Failing to provide sufficient staff to care for Mr. Plymell; and

s) Failing to provide sufficiently trained staff to care for Mr. Plymell.

t) Engaging in a pattern and course of false and dishonest conduct causing Mr.
Plymell to suffer injuries, damages and losses.

40. These negligent acts and omissions caused Mr. Plymell to suffer injuries, damages
and losses as set forth in greater detail herein.

41. As adirect and proximate result of the above-mentioned conduct, all of which was
negligent and substandard, Mr. Plymell was damaged as previously described in the complaint,
and Plaintiff is entitled to damages as allowed under applicable Wyoming law.

42, The conduct of the Defendants, and each of them, was willful, wanton and a

reckless disregard for the safety and well-being of its residents, including Mr. Plymell. Such

L2
Case 0:21-cv-00048-NDF Document1 Filed 03/10/21 Page 13 of 18

conduct is indicative of a reckless indifference for the health and safety of the residents at

Defendants’ facility.

IV. SECOND CAUSE OF ACTION: NEGLIGENCE PER SE
AGAINST WESTVIEW

43. Plaintiff hereby incorporates each and every averment set forth herein as if each
and every averment were set forth verbatim herein.

44. Westview owed a non-delegable fiduciary duty to residents, including Mr. Plymell,
to provide adequate financial and other resources to care for their residents and to hire, train, and
supervise employees so that such employees would deliver care and services to residents in a safe
and beneficial manner in order to assist and ensure that the residents attain and maintain the highest
practicable level of physical, mental, and psychosocial well-being. The Defendants breached that
duty.

45, Westview, at all times relevant hereto, failed to provide a sufficient number of
trained, experienced and competent personnel; failed to provide appropriate care and supervision
and safety for all patients and residents and failed to ensure that their needs were met and failed to
ensure dignity, all in violation of the regulations for licensing of long-term care health facilities of
both the Health Care Financing Administration, U.S. Department of Health and Human Services,
42 C.F.R. Part 483, and the Rules and Regulations for Licensure of Nursing Care Facilities of the
Wyoming Department of Health, pursuant to the Health Facilities Act at W.S. §35-2-901 et seq.
and the Wyoming Administrative Procedures Act at W.S. §16-3-101 et seq.

Among other things:

46. Defendants failed to comply with 42 C.F.R. §483.10, which states:

13
Case 0:21-cv-00048-NDF Document1 Filed 03/10/21 Page 14 of 18

§483.10(b)(11)(i)(A) facility must immediately inform the resident; consult
with the resident's physician; and if known, notify the resident's legal
representative or an interested family member when there is-
(B) A significant change in the resident's physical, mental, or psychosocial
Status (1.e., a deterioration in health, mental, or psychosocial status in either
life-threatening conditions or clinical complications);
(C) A need to alter treatment significantly (i.e., a need to discontinue an
existing form of treatment due to adverse consequences, or to commence a
new form of treatment).

47. | Defendants failed to comply with 42 C.F.R. §483.20, which states:
§483.20(b) Comprehensive assessments-
(1) Resident assessment instrument. A facility must make a comprehensive
assessment of a resident's needs, using the resident assessment instrument
(RAI) specified by the State.
(2) ...a facility must conduct a comprehensive assessment of a resident ... (ii)
Within 14 calendar days after the facility determines, or should have
determined, that there has been a significant change in the resident's physical
or mental condition.
§483.20(g) Accuracy of assessments. The assessment must accurately reflect
the resident's status.
§483.20(d) Use. A facility must...use the results of the assessments to
develop, review, and revise the resident's comprehensive plan of care.

§483.20(k) Comprehensive care plans.

14
Case 0:21-cv-00048-NDF Document1 Filed 03/10/21 Page 15 of 18

(1) The facility must develop a comprehensive care plan for each resident that
includes measurable objectives and timetables to meet a resident's medical,
nursing, and mental and psychosocial needs that are identified in the
comprehensive assessment.

48. Defendants failed to comply with 42 C.F.R. §483.25, which states:
§483.25(h) Accidents. The facility must ensure that — (1) The resident
environment remains as free of accident hazards as is possible; and (2) Each
resident receives adequate supervision and assistance devices to prevent
accidents.
§483.25(g) Assisted nutrition and hydration. Based on a resident’s
comprehensive assessment, the facility must ensure that a resident —
(1) Maintains acceptable parameters of nutritional status, such as usual body
weight or desirable body weight range and electrolyte balance, unless the
resident’s clinical condition demonstrates that this is not possible or resident
preferences indicate otherwise;
(2) Is offered sufficient fluid intake to maintain proper hydration and health;
and
(3) Is offered a therapeutic diet when there is a nutritional problem and the
health care provider orders a therapeutic diet.

49. Defendants failed to comply with 42 C.F.R. § 483.30, which states:
§483.30 Nursing services. The facility must have sufficient nursing staff to

provide nursing and related services to attain or maintain the highest

15
Case 0:21-cv-00048-NDF Document1 Filed 03/10/21 Page 16 of 18

practicable physical, mental, and psychosocial well-being of each resident, as
determined by resident assessments and individual plans of care.

30. Defendants failed to comply with 42 C.F.R. § 483.35, which states:

The facility must have sufficient nursing staff with the appropriate
competencies and skills sets to provide nursing and related services to assure
resident safety and attain or maintain the highest practicable physical, mental,
and psychosocial well-being of each resident, as determined by resident
assessments and individual plans of care and considering the number, acuity
and diagnoses of the facility's resident population...

51. Defendants failed to comply with 42 C.F.R. §483.75, which states:

$483.75(1) Clinical records. (1) The facility must maintain clinical records on
each resident in accordance with accepted professional standards and practices
that are - (i) Complete; (ii) Accurately documented; (iii) Readily accessible;
and (iv) Systematically organized.

32. As a direct and proximate result of said violations of regulations, the risk of harm
to residents of Defendants’ facility, including Mr. Plymell, was foreseeable, and Mr. Plymell was
exposed to risk of injury from mistreatment or neglect, and did in fact suffer such injury as a result
thereof.

53. As a direct and proximate result of such negligence, gross negligence, flagrant,
willful, wanton, reckless and/or intentional conduct, Mr. Plymell suffered injuries that were
foreseeable to Defendants.

34. Defendants’ violation of the above stated regulations is negligence per se.

L6
Case 0:21-cv-00048-NDF Document1 Filed 03/10/21 Page 17 of 18

55. As a direct and proximate result of Defendants’ negligence per se, Plaintiff is
entitled to damages for medical expenses, together with all other damages allowed under

applicable Wyoming law.

V. THIRD CAUSE OF ACTION: RESPONDEAT SUPERIOR

56. Plaintiff hereby incorporates each and every averment set forth herein as if each
and every averment were set forth verbatim herein.

57. | Based upon contract and agreement, apparent authority and agency, Westview 1s
legally or vicariously responsible for the actions of the nurses, staff, employees and agents of
Westview.

58. | Westview is vicariously liable for any and all negligence of its nurses, staff, agents
and employees under the doctrine of respondeat superior.

59. | Westview was therefore negligent in the healthcare rendered to Mr. Plymell.

60.  Asaresult of the negligence of Westview, its administrators, management, nurses,
staff, agents and employees, Plaintiff is entitled to damages for all damages allowed under
Wyoming law.

61. — Plaintiff seeks recovery for damages caused by the negligence of the Defendants,
their agents, servants and employees, including but not limited to pecuniary loss, pain and suffering
of Manley Plymell, reasonable medical expenses of Manley Plymell and such other damages as
are compensable under Wyoming law.

WHEREFORE, Plaintiff requests that judgment be entered in her favor and against each
and all of the Defendants, for damages in such amount a trier of fact determines to be just and

proper; for exemplary damages for Defendants’ willful, wanton, reckless and/or intentional
Case 0:21-cv-00048-NDF Document1 Filed 03/10/21 Page 18 of 18

misconduct and to dissuade them and others similarly situated from engaging in similar

misconduct in the future; for costs of the action; and for post judgment interests, costs, and other

such and further relief as the court deems just and proper under the circumstances.

JURY DEMAND

Kristi Gleason, as Special Administrator for the Estate of Manley Carter Plymell, deceased,

by and through counsel undersigned attorneys, Jerome M. Reinan, Law Offices of J.M. Reinan,

P.C., and Diana Rhodes, Rhodes Law Firm, LLC, hereby demands a trial of all issues herein by a

jury of six (6) persons.

RESPECTFULLY SUBMITTED this 10" day of March, 2021.

18

/sf Diana Rhodes

 

Jerome M. Reinan, #7-6208

The Law Offices of J.M. Reinan, P.C.
1437 High Street

Denver, CO 80218

Diana Rhodes, Esq. #5-2734
Traci Rivinus, #6-3920
Rhodes Law Firm, LLC
2015 Warren Ave.
Cheyenne, WY 82001

Attorneys for Plaintiff
